Exhibit 10.16

AMENDMENT NO. 1

TO

EMPLOYMENT AGREEMENT

 

 

This Amendment No. 1 to Employment Agreement (the “Amendment”) is entered into
effective the 16th day of October 2009 (the “Effective Date”) by and between AVI
BioPharma, Inc., an Oregon corporation (“Company”) and Paul Medeiros
(“Employee”).

RECITALS

A. Whereas, Company and Employee are parties to that certain Employment
Agreement dated the 15th day of May, 2009, a copy of which is attached hereto as
Exhibit A (the “Employment Agreement”).

B. Whereas, the Company and the Employee desire to add a provision to the
Employment Agreement related to Section 280G of the Internal Revenue Code of
1986, as amended.

Now, therefore, in consideration of the representations, warranties and
covenants contained herein, the Company and the Employee agree as follows:

AGREEMENT

 

1. Section 22(b)(v) is hereby added to the Employment Agreement, and shall state
in its entirety as follows:

 

  “(v) As a result of the uncertainty in the application of Section 280G and
4999 of the Code, it is possible that, despite the limitations on parachute
payments provided in this Section 22, amounts may be paid or distributed by the
Company to or for the benefit of the Employee under this Agreement or otherwise
which are treated as excess parachute payments. In the event that any payments
received by the Employee are determined by the IRS to be subject to the Excise
Tax, the Company shall pay the Employee as promptly as possible following such
determination (but in no event later than the end of the Employee’s taxable year
in which the Employee remits the related taxes) an additional amount which may
be necessary to reimburse the Employee on an after-tax basis for any Excise Tax
that may be imposed on such excess parachute payments and for any interest and
penalties related to such Excise Tax that may be imposed by the IRS or a court.
In addition, the Company shall indemnify and hold the Employee harmless, on an
after-tax basis, from and against any and all losses, costs, damages or expenses
(including reasonable attorneys’ and accountants fees) arising out of the
imposition on Employee of any Excise Tax.”

 

2. In all other respects, the Employment Agreement shall remain unchanged and in
full force and effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment effective the date
first set forth above.

 

AVI BioPharma, Inc.     By:   /s/ Leslie Hudson       /s/ Paul Medeiros Name:  
Leslie Hudson, Ph.D.       Paul Medeiros Title:   Chief Executive Officer      

 

-2-